Citation Nr: 1415149	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right eye disability, described as a hole in the right optic nerve.  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA. 

When this case was previously before the Board in June 2012, it was decided in part and remanded in part.  The case has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's right eye disability, a macular cyst with defective vision, clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity during service or as a result of service.

2.  No other right eye disorder present during the period of the claim is etiologically related to the Veteran's active duty.  


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the originating agency provided the Veteran with all required notice by letter mailed in April 2007, prior to its initial adjudication of the claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records and all pertinent available post-service records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Moreover, as noted above, the Board remanded this case in June 2012 in order to provide a VA examination in response to this claim.  Pursuant to the Board's directive, the Veteran was provided a VA examination in July 2012.  The examination report reflects that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and provided the required opinions with supporting rationale.  As such, the Board finds that the originating agency substantially complied with the directives of the Board's June 2012 remand.  See Stegall v. West, 11 Vet. App. 269 (1998).  

In sum, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran.  Accordingly, the Board will address the merits of the claim.  

II. Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Congenital or developmental defects and refractive error are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) (2013). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background and Analysis

The Veteran seeks service connection for a right eye disability, which he claims was aggravated during active duty.  The Veteran asserted that when he was three years old, his right eye was hit by a golf ball.  However, he contends that his treating physician never mentioned that he had a "hole" in his optic nerve prior to entering active duty.  In statements in support of his claim, the Veteran has contended that his right eye deteriorated and worsened while he was in service, particularly from July 1976 to November 1967 and around the time his jaw was broken.    

Defective vision with amblyopia was noted on the Veteran's December 1966 service enlistment examination.  Accordingly, the Veteran is not entitled to the presumption of soundness for those conditions.  

With respect to whether service connection is warranted on the basis of aggravation, the Board acknowledges that the Veteran's eyes were evaluated and treated during active duty service.  Specifically, the Veteran's December 1966 service enlistment examination indicates that the Veteran had 20/70 distant vision and 20/70 near vision in the right eye.  Similarly, a July 1967 service medical record noted that the Veteran exhibited amblyopia and 20/70 vision in the right eye.  

In August 1967, the Veteran was evaluated for complaints of eye trouble on several occasions.  During the month of August, the Veteran reported pain, blurring, itching, and feeling as if he had salt in his eyes.  He indicated that the symptoms worsened when he was placed in bright sunlight.  The treating provider noted that the Veteran had a history of traumatic injury of his right eye during his childhood years.  Two service medical records in August 1967 note that the Veteran had right eye vision of 20/400 and 20/200.  Upon examination, the Veteran exhibited decreased "mac reflex" with "some granulomatous OD."  The treating provider rendered an impression of "acquired amblyopia OD, refraction reveals no improvement."  Lenses were prescribed and dark glasses were recommended for the Veteran to wear while in the field.  

A February 1968 Physical Profile Record notes the Veteran exhibited conjunctivitis, vernal, and the treating provider recommended that the Veteran avoid jobs with excess dust or possibility of particles getting into the eyes, as well as excessive reading which would irritate the eyes.  The report of the Veteran's May 1970 service separation examination lists the Veteran's near vision in the right eye as J-4 (equivalent to 20/40-50).

The Board also acknowledges post-service medical treatment for the Veteran's right eye disability.  In December 2004, the Veteran underwent an eye test, which revealed that his vision was 20/40 in the right eye.  A December 2005 VA treatment report notes that the Veteran was hit in the right eye as a child and had experienced decreased vision since then.  Treatment included the administration of eye drops.  In March 2007, the Veteran was evaluated at a VA eye clinic, where his right eye vision was noted to be 20/80, with a distance visual acuity of 20/40.  The treating provider noted the following assessment: pseudo-macular hole OD, glaucoma suspect in both eyes, visual disturbance and possible ocular migraine, pre-surgical cataracts in both eyes, and refractive error with presbyopia in both eyes.    

In a letter dated in February 2009, the Veteran's brother, T.K., stated that while he and the Veteran were attending school, the Veteran underwent several eye tests, which showed no problems with his eyes, other than a slight impairment in his right eye.  T.K. asserted that while the Veteran was on active duty service, he was struck in the head while on guard duty and shortly after this occurrence, the Veteran began noticing a loss of vision in his right eye.      

In July 2012, the Veteran was afforded a VA eye examination to determine the nature and etiology of all acquired right eye disorders present during the period of the claim.  The examiner determined that the Veteran had a traumatic macular cyst (pseudohole) with defective vision that was present in service and did clearly and unmistakably exist prior to the Veteran's entrance onto active duty; the disorder did clearly and unmistakably undergo no chronic increase in severity during or as a result of service; and there were no other eye disorders present.  In reaching this conclusion, the examiner reviewed the claims folder, examined the Veteran, and noted that the macular cyst was traumatic in nature, that the records showed that the trauma occurred during childhood and that the Veteran's visual acuity in the right eye was the same as in service.  The examiner further noted that the assessment of primary open angle glaucoma was not confirmed by any field or optic nerve abnormality.  The examiner concluded that if the disorder was later confirmed, there was not a 50 percent or better probability that glaucoma was etiologically related to the Veteran's active service because "primary open angle glaucoma occurs with age," and "it's cause is unknown."    

Based on the foregoing evidence, the Board has determined that the Veteran is not entitled to service connection for a right eye disability.  In this regard, the Board notes that the foregoing opinions that the macular cyst with defective vision clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service are well supported, and there is no contrary medical opinion of record.  Moreover, the examiner concluded that a diagnosis of glaucoma was not warranted and properly explained why the disorder, if present, is unrelated to service.  Again, there is no contrary medical opinion of record.    

The Board has considered the statements of the Veteran and other lay statements of record asserting that the Veteran's right eye disability was aggravated by active duty service.  While the Veteran might sincerely believe that his right eye disability was aggravated as a result of active service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for a right eye disability, described as a hole in the right optic nerve, is denied.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


